 1   Michael Liu Su (Cal. Bar No. 300590)            Sarah G. Hartman (Cal. Bar No. 281751)
     michael.liu.su@finnegan.com                     shartman@brownrudnick.com
 2   FINNEGAN, HENDERSON, FARABOW,                   Alfred R. Fabricant (pro hac vice)
      GARRETT & DUNNER, LLP                          afabricant@brownrudnick.com
 3   3300 Hillview Avenue                            Peter Lambrianakos (pro hac vice)
     Palo Alto, CA 94304                             plambrianakos@brownrudnick.com
 4   Telephone:    (650) 849-6600                    Vincent J. Rubino, III (pro hac vice)
     Facsimile:    (650) 849-6666                    vrubino@brownrudnick.com
 5                                                   Brown Rudnick LLP
     Lionel M. Lavenue (pro hac vice)                7 Times Square
 6   lionel.lavenue@finnegan.com                     New York, NY 10036
     Bradford C. Schulz (pro hac vice)               Telephone: (212) 209-4800
 7   bradford.schulz@finnegan.com                    Facsimile: (212) 209-4801
     FINNEGAN, HENDERSON, FARABOW,
 8     GARRETT & DUNNER, LLP                         Arjun Sivakumar (Cal. Bar No. 297787)
     Two Freedom Square                              asivakumar@brownrudnick.com
 9   11955 Freedom Drive                             Brown Rudnick LLP
     Reston, VA 20190                                2211 Michelson Drive, Seventh Floor
10   Telephone:    (571) 203-2700                    Irvine, California 92612
     Facsimile:    (202) 408-4400                    Telephone: (949) 752-7100
11                                                   Facsimile: (949) 252-1514
     Attorneys for Plaintiff
12   ZTE (USA) Inc.                                  Attorneys for Defendant AGIS SOFTWARE
                                                     DEVELOPMENT LLC
13
14                               UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
16
                                    )
17                                  )                Case Number: 4:18-cv-06185-HSG
                                    )                (Former Case No. 2:17-cv-00517-JRG) (E.D.
18   ZTE (USA) INC.,                )                Tex.)
                                    )
19               Plaintiff(s),      )                JOINT STIPULATION AND
                                    )                [PROPOSED] ORDER TO AMEND
20         vs.                      )                SCHEDULING ORDER (DKT. 73) AND
                                    )                EXTEND ADR DEADLINE (DKT. 56)
21   AGIS SOFTWARE DEVELOPMENT LLC, )                 (As Modified)
                                    )
22               Defendant(s).      )
                                    )
23
24
25
26
27
28                                               1
                       JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER
                                                                   CASE NO. 18-cv-06185-HSG
 1
         JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING
 2
                                 ORDER AND EXTEND ADR DEADLINE
 3
            Pursuant to Federal Rule of Civil Procedure 16(b), Civil Local Rules 6-2 and 7-12, and
 4
     the Court’s Scheduling Order (Dkt. 73) and the Order re: ADR Deadline (Dkt. 56), Plaintiff ZTE
 5
     (USA) Inc. (“ZTE”) and Defendant AGIS Software Development LLC (“AGIS Software”)
 6
     (collectively, the “Parties”), hereby stipulate and agree as follows:
 7
            WHEREAS, on April 4, 2019, to allow sufficient time for the Parties to complete
 8
     mediation, the Court granted the Parties’ request to extend the ADR deadline from April 17,
 9
     2019 to June 21, 2019 (Dkt. 56);
10
            WHEREAS, on April 15, 2019, the Court signed and entered an amended Scheduling
11
     Order (Dkt. 63), which modified the previous Scheduling Order (Dkt. 25);
12
            WHEREAS, on May 17, 2019, to allow the Parties time to confer regarding the Parties’
13
     discovery disputes, the Court granted the Parties’ request to extend Plaintiff’s Invalidity
14
     Contentions and Plaintiff’s Production from May 20, 2019 to June 3, 2019; and the Court
15
     granted the Parties’ request to extend the Parties’ Exchange of Proposed Claim terms from June
16
     3, 2019 to June 10, 2019;
17
            WHEREAS, the parties were scheduled to conduct mediation on June 4, 2019 with Hon.
18
     James Ware (Ret.) as mediator, however, due to a medical emergency of mediator, the Parties
19
20   were unable to complete mediation on that date;

21          WHEREAS, the next available date for both Parties and the mediator is in August 2019,

22   which is after the current June 21, 2019 ADR mediation deadline;

23          WHEREAS, to allow sufficient time for the Parties to complete the rescheduled

24   mediation, the Parties have agreed that good cause exists to extend the ADR deadline to August

25   23, 2019;

26          WHEREAS, on June 14, 2019, the Parties met and conferred in Magistrate Judge

27   Spero’s courtroom to discuss certain discovery disputes;

28                                                     1
                       JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER
                                                                   CASE NO. 18-cv-06185-HSG
 1
            WHEREAS, to allow the Parties time to resolve such discovery disputes as agreed
 2
     during the meet and confer, the Parties have agreed that good cause exists to extend the
 3
     discovery deadlines as described below;
 4
            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff and
 5
     Defendant, through their respective undersigned counsel, that the upcoming deadlines set forth in
 6
     the Scheduling Order (Dkt. 73) be modified as follows:
 7
 8                  Event                        Previous Dates               Amended Dates
 9     Exchange Preliminary Claim                June 24, 2019                 August 2, 2019
        Constructions and Extrinsic
10               Evidence
           Damages Contentions                    July 1, 2019                August 9, 2019
11
       Joint Claim Construction and               July 3, 2019                August 13, 2019
12         Prehearing Statement
       Exchange Expert Declarations               July 3, 2019                August 13, 2019
13          in Support of Claim
            Construction, if Any
14         Responsive Damages                    July 29, 2019               September 6, 2019
                Contentions
15     Complete Claim Construction               August 5, 2019             September 13, 2019
                 Discovery
16        Submit Opening Claim                  August 20, 2019             September 30, 2019
             Construction Brief
17       Submit Responsive Claim               September 3, 2019              October 14, 2019
             Construction Brief
18          Submit Reply Claim                 September 10, 2019             October 21, 2019
             Construction Brief
19      Claim Construction Hearing        October 2, 2019; 1:00 p.m.      November 12, 2019; 1:00
                                                                                  p.m.
20
21
            IT IS FURTHER HEREBY STIPULATED AND AGREED, by and between Plaintiff
22
     and Defendant, through their respective undersigned counsel, that the deadline to complete ADR,
23
     currently set for June 21, 2019 (Dkt. 56), shall be continued to August 23, 2019.
24
25
26
27
28                                                   2
                      JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER
                                                                  CASE NO. 18-cv-06185-HSG
 1
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3
         Dated: June 19, 2019                Respectfully submitted,
 4
 5                                           /s/ Michael Liu Su
                                             Michael Liu Su (Cal. Bar No. 300590)
 6                                           michael.liu.su@finnegan.com
                                             FINNEGAN, HENDERSON, FARABOW,
 7                                             GARRETT & DUNNER, LLP
 8                                           3300 Hillview Avenue
                                             Palo Alto, CA 94304
 9                                           Telephone:     (650) 849-6600
                                             Facsimile:     (650) 849-6666
10
                                             Lionel M. Lavenue (pro hac vice)
11
                                             lionel.lavenue@finnegan.com
12                                           Bradford C. Schulz (pro hac vice)
                                             bradford.schulz@finnegan.com
13                                           FINNEGAN, HENDERSON, FARABOW,
                                               GARRETT & DUNNER, LLP
14                                           Two Freedom Square
15                                           11955 Freedom Drive
                                             Reston, VA 20190
16                                           Telephone:     (571) 203-2700
                                             Facsimile:     (202) 408-4400
17
18                                           Attorneys for Plaintiff
                                             ZTE (USA) Inc.
19
20       Dated: June 19, 2019                Respectfully submitted,
21
                                             /s/ Sarah G. Hartman
22                                           Sarah G. Hartman (Cal. Bar No. 281751)
                                             shartman@brownrudnick.com
23                                           Alfred R. Fabricant (pro hac vice)
                                             afabricant@brownrudnick.com
24                                           Peter Lambrianakos (pro hac vice)
25                                           plambrianakos@brownrudnick.com
                                             Vincent J. Rubino, III (pro hac vice)
26                                           vrubino@brownrudnick.com
                                             Brown Rudnick LLP
27                                           7 Times Square
28                                          3
                  JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER
                                                              CASE NO. 18-cv-06185-HSG
 1                                                     New York, NY 10036
                                                       Telephone: (212) 209-4800
 2                                                     Facsimile: (212) 209-4801
 3
                                                       Arjun Sivakumar (Cal. Bar No. 297787)
 4                                                     asivakumar@brownrudnick.com
                                                       Brown Rudnick LLP
 5                                                     2211 Michelson Drive, Seventh Floor
                                                       Irvine, California 92612
 6
                                                       Telephone: (949) 752-7100
 7                                                     Facsimile: (949) 252-1514

 8                                                     Attorneys for Defendant
                                                       AGIS SOFTWARE DEVELOPMENT LLC
 9
10
                                             ATTESTATION
11
            I, Michael Liu Su, hereby attest that concurrence in the filing of this document has been
12
     obtained from each of the other Signatories indicated by a confirmed signature (/s/) within this e-
13
     filed document.
14
15
                                                  /s/ Michael Liu Su
16                                                Michael Liu Su

17
18                PURSUANT TO STIPULATION, IT IS SO ORDERED, except the
     claim construction hearing will be held on November 20, 2019 at 1:00 p.m.
19
20   Dated: ___________________
                 6/21/2019                         __________________________________
21                                                 The Honorable Haywood S. Gilliam Jr.
                                                   U.S. District Court Judge
22                                                 Northern District of California

23
24
25
26
27
28                                                   4
                       JOINT STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER
                                                                   CASE NO. 18-cv-06185-HSG
